                                          Case 4:18-cv-04186-JST Document 282 Filed 11/13/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    GARY FARRIS, et al.,                                Case No. 18-cv-04186-JST
                                                       Plaintiffs,
                                   8
                                                                                            ORDER OF DISMISSAL WITH
                                                v.                                          PREJUDICE
                                   9

                                  10    3M COMPANY, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          No pretrial statement having been filed by November 6, 2020 as ordered, ECF No. 267,

                                  14   and no party having appeared at today’s pretrial conference as ordered, the Court concludes that

                                  15   Plaintiffs are no longer prosecuting this case. The case is therefore dismissed with prejudice. Fed.

                                  16   R. Civ. P. 41(b); Van Bronkhorst v. Safeco Corp., 529 F.2d 943, 947 (9th Cir. 1976) (“There is no

                                  17   question that a District Court has the power to dismiss a claim of a plaintiff with prejudice for

                                  18   failure to comply with an order of the court.”).

                                  19          IT IS SO ORDERED.

                                  20   Dated: November 13, 2020
                                                                                          ______________________________________
                                  21
                                                                                                        JON S. TIGAR
                                  22                                                              United States District Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
